[Cite as State v. Hidvegi, 2019-Ohio-3893.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO                                       :

                 Plaintiff-Appellee,                :
                                                             Nos. 108229 and 108928
                 v.                                 :

ANDREW HIDVEGI,                                     :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: VACATED AND REMANDED
                 RELEASED AND JOURNALIZED: September 26, 2019


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                    Case Nos. CR-18-627507-B, CR-18-628365-B,
                       CR-18-628738-B, and CR-18-632805-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jennifer King, Assistant Prosecuting
                 Attorney, for appellee.

                 The Law Offices of Eric L. Foster, L.L.C., and Eric L.
                 Foster, for appellant.
MARY J. BOYLE, J.:

               Defendant-appellant, Andrew Hidvegi, appeals his sentence for drug

trafficking in Cuyahoga C.P. No. CR-18-632805-A. He raises one assignment of

error for our review:

        The trial court erred by imposing a sentence in the sentencing entry
        which differed from the sentence pronounced at the sentencing
        hearing.

               The state concedes the error. After review, we agree. Accordingly, we

vacate Hidvegi’s sentence for drug trafficking and remand for resentencing.

Additionally, we are also remanding for the trial court to (1) correct its November 6,

2018 journal entry to reflect that Hidvegi was sentenced to two, not six, years for

burglary in Cuyahoga C.P. No. CR-18-628738-B, and (2) correct its October 31,

2018, and November 6, 2018 journal entries in Cuyahoga C.P. No. CR-18-628365-

B, which failed to state that Count 2 for escape was dismissed.

   I.      Procedural History and Factual Background

               In April 2018, a Cuyahoga County Grand Jury indicted Hidvegi for

one count of burglary in violation of R.C. 2911.12(A)(2), a felony of the second

degree; one count of grand theft in violation of R.C. 2913.02(A)(1), a felony of the

third degree; and one count of theft in violation of R.C. 2913.02(A)(1), a felony of the

fifth degree in Cuyahoga C.P. No. CR-18-627507-B.

               In May 2018, a Cuyahoga County Grand Jury indicted Hidvegi for two

counts of escape in violation of R.C. 2921.34(A)(1), one being a felony of the third
degree and the other being a felony of the fifth degree, and one count of vandalism

in violation of R.C. 2909.05(B)(1)(a), a felony of the fifth degree in Case No. 628365.

               Also in May 2018, a Cuyahoga County Grand Jury indicted Hidvegi

for one count of burglary in violation of R.C. 2911.12(A)(2), a felony of the second

degree, and one count of petty theft in violation of R.C. 2913.02(A)(1), a

misdemeanor of the first degree in Case No. 628738.

               In October 2018, a Cuyahoga County Grand Jury indicted Hidvegi for

one count of drug trafficking in violation of R.C. 2925.03(A)(1), a felony of the fifth

degree; one count of drug trafficking in violation of R.C. 2925.03(A)(2), a felony of

the fifth degree; one count of drug possession in violation of R.C. 2925.11(A), a felony

of the fifth degree; one count of possessing criminal tools in violation of R.C.

2923.24(A), a felony of the fifth degree; and one count of tampering with evidence

in violation of R.C. 2921.12(A)(1), a felony of the third degree in Case No. 632805.

All of the counts carried forfeiture specifications.

               In October and November 2018, Hidvegi accepted plea offers in all of

the cases.

               In Case No. 627507, Hidvegi pleaded guilty to an amended count of

burglary, which was now a felony of the third degree, and one count of theft, a fifth-

degree felony, as charged. The trial court dismissed the count for grand theft.

               In Case No. 628365, Hidvegi pleaded guilty to one count of escape, a

felony of the third degree. The trial court dismissed the remaining count for escape

and the count for vandalism. The trial court’s October 31, 2018 journal entry
regarding the plea and its November 6, 2018 journal entry regarding sentencing,

however, failed to state that Count 2 for escape was also dismissed.

               In Case No. 628738, Hidvegi pleaded guilty to one count of burglary,

a second-degree felony, and one count of petty theft, a first-degree misdemeanor, as

charged in the indictment.

               In Case No. 632805, Hidvegi pleaded guilty to one count of drug

trafficking, a fifth-degree felony, and the trial court dismissed the remaining counts.

               At the sentencing hearing, the trial court imposed the following

sentences:

      Case No. 627507: Two years for burglary (F3) and six months for theft
      (F5)

      Case No. 628365: Two years for escape (F3)

      Case No. 628738: Two years for burglary (F2) and six months for petty
      theft (M1)

      Case No. 632805: Six years for drug trafficking (F5)1

               The trial court ordered that Hidvegi serve all of the sentences

concurrent to one another, giving him an aggregate sentence of six years. It advised

Hidvegi that he would have mandatory three-year periods of postrelease control for

the counts for burglary and escape and discretionary three-year periods of

postrelease control for the counts for theft and drug trafficking.




      1The trial court also terminated Hidvegi’s probation in Cuyahoga C.P. Nos. CR-16-
605934 and CR-17-621815, which are not the subject of this appeal.
                In Case No. 628738, the trial court’s sentencing journal entry stated

that it imposed a six-year prison term for burglary, which differed from its oral

pronouncement of two years at sentencing.

               Additionally, in Case No. 632805, the trial court’s sentencing journal

entry stated that it imposed a six-month prison sentence for drug trafficking, which

differed from its oral pronouncement of six years at the hearing.

               Hidvegi now appeals his six-year sentence in Case No. 632805.

   II.    Law and Analysis

               In his sole assignment of error, Hidvegi argues that the trial court

erred when it imposed a six-year sentence for drug trafficking in Case No. 632805

and set forth a different sentence for that conviction in its sentencing journal entry.

The state concedes the errors, and upon our review of the record, we agree.

               Hidvegi’s six-year sentence for drug trafficking is contrary to law.

Under R.C. 2929.14(A)(5), a trial court may only impose a sentence of 6 to 12 months

for a felony of the fifth degree. At the sentencing hearing, the trial court imposed a

six-year sentence for Hidvegi’s drug trafficking conviction. While the trial court

imposed a six-month sentence in its sentencing journal entry, “[a] trial court cannot

impose a sentence in the sentencing entry that differs from that it imposed at the

sentencing hearing.” State v. Vaughn, 8th Dist. Cuyahoga No. 103330, 2016-Ohio-

3320, ¶ 18. Therefore, the trial court was unable to correct its mistake simply

through a journal entry. Hidvegi’s sentence for drug trafficking in Case No. 632805

is vacated and remanded, and we sustain Hidvegi’s assignment of error. Upon
remand, the trial court must hold a new sentencing hearing in regard to Hidvegi’s

conviction for drug trafficking in Case No. 632805.

              Additionally, the trial court’s November 6, 2018 sentencing journal

entry for Case No. 628738 contains a clerical error that must be remanded and

corrected through a nunc pro tunc entry.

              A nunc pro tunc entry can be used to correct mathematical

calculations and typographical or clerical errors, i.e., “‘a mistake or omission,

mechanical in nature and apparent on the record, which does not involve a legal

decision or judgment.’” State v. Spears, 8th Dist. Cuyahoga No. 94089, 2010-Ohio-

2229, ¶ 10; State v. Miller, 127 Ohio St.3d 407, 2010-Ohio-5705, 940 N.E.2d 924,

¶ 15, quoting State ex rel. Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-Ohio-5795,

865 N.E.2d 263. However, proper use of a nunc pro tunc order “‘is limited to

memorializing what the trial court actually did at an earlier point in time, such as

correcting a previously issued order that fails to reflect the trial court’s true

action,’ [and] ‘not what the court might or should have decided or what the court

intended to decide.’” State v. Thompson, 8th Dist. Cuyahoga No. 102326, 2015-

Ohio-3882, ¶ 15, quoting Spears, and State v. Lester, 130 Ohio St.3d 303, 2011-

Ohio-5204, 958 N.E.2d 142. A nunc pro tunc entry relates back to the date of the

original entry. Id., citing State ex rel. Womack v. Marsh, 128 Ohio St.3d 303, 2011-

Ohio-229, 943 N.E.2d 1010.

              “Thus, where a clerical or mathematical error exists in a sentencing

entry, a nunc pro tunc entry may be properly used to correct the sentencing entry to
reflect the sentence the trial court actually imposed upon the defendant at the

sentencing hearing.” Id. at ¶ 16.

               In Case No. 628738, the trial court sentenced Hidvegi to two years for

his burglary conviction at the sentencing hearing.        However, the trial court’s

sentencing journal entry stated that it sentenced Hidvegi to six years for burglary.

Unlike its sentence for drug trafficking, the two-year sentence the trial court

imposed for burglary comports with R.C. 2929.14(A)(2)(a), which allows a trial

court to impose a sentence of two to eight years for a second-degree felony.

               Therefore, the error is clerical, and the trial court should correct its

November 6, 2018 journal entry in Case No. 628738 via a nunc pro tunc entry to

reflect that Hidvegi’s sentence for burglary was two, not six, years.

               Lastly, Case No. 628365 is also remanded for the trial court to correct

its October 31, 2018, and November 6, 2018 journal entries via a nunc pro tunc entry

to reflect that Count 2 for escape was also dismissed.

               Judgment vacated and remanded to the lower court for further

proceedings consistent with this opinion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                    ________
MARY J. BOYLE, JUDGE

EILEEN T. GALLAGHER, P.J., and
RAYMOND C. HEADEN, J., CONCUR